 In the year 2000, we met 
here and agreed on the Millennium Development Goals 
(MDGs) for 2015. They are: Goal 1, the eradication of 
extreme poverty and hunger; Goal 2, achieving universal 
primary education; Goal 3, promoting gender equality 
and the empowerment of women; Goal 4, reducing child 
mortality; Goal 5, improving maternal health; Goal 6, 
combatting HIV/AIDS, malaria and other diseases; 
Goal 7, ensuring environmental sustainability; and Goal 
8, developing a global partnership for development. As 
we can see, they cannot be sustainably achieved unless 
we achieve socioeconomic transformation. That means 
building a new society comprised of the middle class 
and the skilled working class out of the pre-capitalist 
societies that characterize underdeveloped countries. 

Our old society of traditional Africa had and has 
to undergo socioeconomic metamorphosis, just like 
the insects do, taking on new forms of life — egg, 
caterpillar, pupa, adult butterfly or other insect, and so 
on — of the same organism. That means fewer people in 
agriculture than in industry and services, more people 
in urban centres than in rural areas, no illiteracy, and 
modern agriculture rather than subsistence traditional 
agriculture or uneconomic colonial cash crops that 
bring in little for the affected families. I hope that no 
one had imagined that we could sustainably attain the 
MDGs while maintaining a backward economy. 



We in Uganda discovered the following bottlenecks 
to socioeconomic transformation. 

The first is ideological disorientation. The 
second is a weak State — no army and a weak police, 
judiciary and civil service. The third is inadequate 
infrastructure, including inadequate electricity, lack of 
roads, lack of a railway system, lack of information and 
communications technology infrastructure, and so on. 
All of this means high costs for doing business in a 
given country. That scares away business, and without 
business there can be no employment, no production of 
goods and services and no expansion of the tax base. It 
is a vicious circle.

The fourth bottleneck relates to human resources 
that are undeveloped on account of lack of education 
and poor health. An illiterate and unhealthy population 
cannot be the agent of socioeconomic transformation. 
The fifth is the issue of small internal markets resulting 
from the colonial balkanization of Africa. Those had 
to be worked on through regional market integration. 
One cannot sustainably produce if sufficient numbers 
of people do not buy one’s goods.

Sixth, a lack of industrialization and a failure to 
modernize services meant that we continued to export 
raw materials at 10 per cent or less of the final value of 
the final product, thereby losing money and jobs to the 
outside world. The lack of modern services meant that 
we could not attract tourists and had to import services 
from outside in the form of professional and medical 
services, inter alia, in addition to jobs not being created.

Seventh, the failure to modernize agriculture 
inhibits the earning capacity of the affected portions of 
the population and the country, stunts job creation and 
affects food security.

Eighth, the additional mistake was made of 
interfering with the private sector, influenced by 
an incorrect analysis of the national interest. Was 
the private sector causing the national economy to 
haemorrhage by repatriating dividends, or was it 
creating an infusion of fresh money and knowledge and 
expanding the size of the economy? Fortunately, that 
mistake has been corrected in Uganda and in much of 
Africa.

Those are the bottlenecks that directly affected the 
rate of socioeconomic transformation. I do not wish to 
go into the political bottlenecks here.

In Uganda, therefore, we were clear about all of 
those from the very beginning. It was not possible to 
talk of the MDGs sustainably without talking about 
those strategic bottlenecks. You could not sustainably 
base yourself on donor support to achieve the MDGs.

In spite of the fact that a number of mistakes were 
made by some of our actors, Uganda will have achieved 
the following MDGs by 2015.

First, eradicate extreme poverty and 
hunger — already achieved; second, achieve universal 
primary education — already achieved; third, promote 
gender equality — already achieved; fourth, reduce 
child mortality — already achieved; fifth, improve 
maternal health — achieving this one has been slow 
to be achieved because of mistakes on our side; sixth, 
combat HIV/AIDS, malaria and other diseases — we are 
on track to achieve this, except as concerns new AIDS 
infections, which have increased slightly; seventh, 
ensure environmental sustainability by increasing the 
electrification of the economy, so as to stop the cutting 
of forests for firewood and for primitive agriculture 
by modernizing agriculture and shifting a greater 
portion of the population towards industry, away from 
agriculture.

We have been working on Goal 8, developing a 
global partnership for development, first and foremost 
by working for economic and political integration in 
Africa and for market access to the rest of the world on 
the basis of mutual advantage. The process of market 
integration in Africa has already started in the form 
of the East African Community, the Common Market 
for Eastern and Southern Africa, the Southern African 
Development Community, the Economic Community 
of West African States and the Economic Community 
of Central African States.

As part of the global partnership, we should be 
very careful not to lose the easing in global tensions 
that came with the end of the Cold War. In the Book of 
Matthew, Jesus says : 

“ By their their fruit you will recognize them. 
Do people pick grapes from thorn bushes, or figs 
from thistles? Likewise, every good tree bears 
good fruit, but a bad tree bears bad fruit. A good 
tree cannot bear bad fruit, and a bad tree cannot 
bear good fruit. Every tree that does not bear good 
fruit is cut down and thrown into the fire. Thus, 
by their fruit you will recognize them.” (The Holy 
Bible, Matthew 7:16-20)

A good system will prove its superiority by 
example. The Book of Matthew also states: 

“In the same way, let your light shine before 
others, that they may see your good deeds and 
glorify your Father in heaven.” (ibid., Matthew 5:16)
We do not have to create new global tensions in 
order to deal with criminals. Where there is a need for 
international action, regional and global consensus 
should be sought so that we unite the many to defeat 
the few and isolate the enemy to the maximum, as the 
late Chairman Mao Zedong used to say. Where there is 
a need to fight for freedom, oppressed people can fight 
for themselves. They do not have to be sponsored by 
external forces. Those who seek external sponsorship 
as their primary aim are suspect, to say the least. 

Still on the issue of global partnership, I cannot 
fail to stress our anger vis-à-vis actors who are 
beginning to make it a habit to ignore African Union 
positions on African matters. One of our slogans in the 
decolonization struggle was “Africa for the Africans”. 
Some people seem to think that that was an empty 
slogan. They are wrong. Although the patriotic forces 
have been taken by surprise by this renewed arrogance 
by the old mistake-makers, they will react appropriately 
to protect Africa from hegemony. 

The latest manifestation of arrogance is from the 
International Criminal Court (ICC) in relation to the 
elected leaders of Kenya. Many African countries 
supported the establishment of the Court because we 
abhor impunity. However, in a shallow, biased way, 
the ICC has continued to mishandle complex African 
issues. That is not acceptable. The ICC should stop. Our 
advice to it is from very capable actors who know what 
they are doing and who know what they are saying. 
Kenya is recovering. Let it recover. We know the origin 
of the mistakes of the past. The ICC way is not the right 
one for handling those mistakes.



In our struggle for socioeconomic transformation, 
our biggest problem has been funding. The small 
modern colonial economy of Uganda was destroyed 
by Idi Amin. Initially, as we struggled for minimal 
economic recovery, we had to depend on external 
funding. Although useful, that funding was limited, 
slow in coming, not always focused, and erratic. 
Although our economy succeeded in achieving an 
average annual growth rate of 6.5 per cent per annum 
over the past 20 years, we could have achieved much 
higher rates of growth, especially if we had had reliable 
funding for infrastructure, 

Now that we have a little bit of our own money, 
we are able to implement infrastructure projects much 
faster. Even without oil and gas, we were able to move 
much faster in terms of infrastructure development by 
relying on ourselves. Of course, additional external 
funding, if it is focused, sizeable and on time, can be 
very useful. Without a doubt, Uganda and much of 
Africa are moving forward robustly. With the resources 
from the oil and gas we discovered a few years ago, 
we will be able to fund all our infrastructure needs. 
The future is bright and our forward movement is 
irreversible.

